Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-14 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a three-axis magnetic sensor having a combination of 
a magnetization seed layer configured to sense a change in a magnetic field in a horizontal direction; a magnetization free layer formed on the magnetization seed layer and made of a ferromagnetic material;  and a vertical sensing part formed on the magnetization free layer and configured to sense a change in a magnetic field in a vertical direction, wherein the magnetization seed layer has a cross-shaped structure, wherein the magnetization seed layer includes: an x-axis sensing part extended in a y-axis direction and configured to sense a change in a magnetic field applied in an x-axis direction; and a y-axis sensing part coplanar with the x-axis sensing part, extended in the x-axis direction, and configured to sense a change in a magnetic field applied in the y-axis direction as recited in claim 1. Claims 5-9 depend from allowed claim 1, they are also allowed accordingly.
	The prior art does not disclose three-axis magnetic sensor comprising: a magnetization seed layer; a magnetization free layer; and a vertical sensing part,wherein, the magnetization seed layer shares the magnetization free layer with the vertical sensing part, the magnetization seed layer and the magnetization free layer sense a change in a magnetic field in a horizontal direction, and the vertical sensing part and the magnetization free layer sense a change in a magnetic field in a vertical direction, wherein the vertical sensing part includes a tunneling insulating layer formed on the magnetization free layer and a magnetization pinned layer formed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867